Upon being convicted of a misdemeanor in a Justice of the Peace Court, July 13, 1931, Jack McCloud on the same day took an appeal to the Circuit Court and gave an approved supersedeas bond under Sections 8471 (6157), 8472 (6158), et seq. C. G. L.
The defendant being detained by the Sheriff a writ of habeas corpus was issued by the Circuit Judge. The return to the writ presented a commitment issued by the Justice of the Peace, requiring the defendant to be kept in jail until the judgment of conviction is satisfied. The petitioner *Page 242 
was remanded upon the erroneous theory the the provisions of Chapter 7841, Acts of 1919, Sections 4645, Comp. Gen. Laws, control appellate proceedings in convictions in Justice of the Peace Courts to the exclusion of the provisions of Chapter 3717, Acts of 1887, as amended by Chapter 5192, Acts of 1903, Sections 8461 (6147), 8471 (6157) et seq., Comp. Gen. Laws.
Chapter 7841, Acts of 1919, does not repeal the previous statutory provisions regulating appeals from Justice of the Peace courts in criminal cases. See Section 22, Article V, Constitution, as amended; Section 8461 (6147) 8471 (6157) et seq., Comp. Gen. Laws, 1927; Ex parte Morris, 45 Fla. 157,34 So. 89.
Reversed.
TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.